Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No. 333-69776 on Form S-8 of our report dated June 29, 2011, relating to the financial statements and financial statement schedule of Marsh & McLennan Companies 401(k) Savings & Investment Plan appearing in this Annual Report on Form 11-K of Marsh & McLennan Companies 401(k) Savings & Investment Plan for the year ended December 31, 2010. /s/ Deloitte & Touche LLP Parsippany, New Jersey June 29, 2011
